Exhibit 10.12

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is made and entered into effective
as of the 3rd day of April 2007 by and between United Online, Inc., a Delaware
corporation (the “Company”), with principal corporate offices at 21301 Burbank
Boulevard, Woodland Hills, California 91367, and Mark R. Goldston, whose address
is 21301 Burbank Boulevard, Woodland Hills California 91367 (“Employee”).

WHEREAS, Employee had previously entered into an employment agreement (the
“Prior Agreement”) effective March 20, 1999, with NetZero, Inc., a wholly-owned
subsidiary of the Company; and

WHEREAS, the Prior Agreement was amended in July 1999, February 9, 2001, October
1, 2003, and January 27, 2004,

WHEREAS, Employee and the Company have terminated the Prior Agreement.

NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1.                                      EMPLOYMENT

1.1           The Company hereby agrees to employ Employee, and Employee hereby
accepts such employment, on the terms and conditions set forth herein,
commencing the date hereof and continuing through March 1, 2011 (the “Term”),
unless terminated earlier as provided in Section 4 below.  Employee’s place of
employment shall be the in the greater Los Angeles metropolitan area.

2.                                      DUTIES OF EMPLOYEE

2.1           Employee shall serve as the Chief Executive Officer and Chairman
of the Company.  In this capacity, Employee shall perform such customary,
appropriate and reasonable executive duties as are usually performed by the
Chief Executive Officer and Chairman, including such duties as are delegated to
him from time to time by the Board of Directors of the Company or a committee
thereof (the “Board”).  Employee shall report directly to the Company’s Board.

2.2           Employee agrees to devote Employee’s good faith, full time,
attention, skill and efforts to the performance of his duties for the Company
during the Term; provided,

 

 


--------------------------------------------------------------------------------


however, this paragraph shall not preclude Employee from writing and promoting
books or other published materials, engaging in civic, charitable or religious
activities, or from serving on boards of directors of companies or organizations
that do not present any conflict with the interests of the Company or otherwise
adversely affect Employee’s performance of the services required under this
Agreement.  This Agreement also shall not be interpreted to prohibit Employee
from making personal investments (including the purchase of interests in
professional sports teams) if those activities do not materially interfere with
the services required under this Agreement.

3.                                      COMPENSATION AND OTHER BENEFITS

3.1           Base Salary.  During the Term, the Company shall pay to Employee a
base salary per fiscal year equal to Employee’s current base salary (the “Base
Salary”), with payments to be made in accordance with the Company’s standard
payment policy and subject to such withholding as may be required by law. 
Employee’s Base Salary shall be increased to include any increases in Employee’s
base salary as approved by the Board, but may not be reduced during the Term
without Employee’s written consent other than in connection with a general
salary reduction applicable to senior executives of the Company generally.

3.2           Bonus.  During the Term, Employee shall also be eligible to
receive an annual target cash bonus of 100% of Employee’s base salary for each
fiscal year (the “Annual Bonus”), less withholding required by law, based on
performance criteria established by the Board provided that this target shall
not be deemed to establish a maximum bonus and the Board or its compensation
committee may award a bonus equal to more than 100% of Base Salary.  Employee’s
Annual Bonus shall be increased to include any increases in Employee’s Annual
Bonus as approved by the Board.  Employee shall not be eligible to receive any
unpaid Annual Bonus if his employment hereunder is terminated pursuant to either
Section 4.1 or if Employee voluntarily resigns.

3.3           Sign-On Restricted Unit Grant.  Employee shall be granted a
restricted unit award covering 750,000 shares of the Company’s common stock, par
value $0.0001 per share (the “Sign-On Restricted Unit Award”), with a per share
purchase price equal to par value for an aggregate cash purchase price of
Seventy-Five Dollars ($75.00).  Except as otherwise provided in this Agreement,
the Sign-On Restricted Unit Award shall vest in full on February 15,  2011. 
Except as otherwise provided in this Agreement, the Sign-On Restricted Unit
Award shall be granted pursuant to and subject to the terms and conditions of
the Company’s 2001 Stock Incentive Plan and form of restricted unit agreement
previously approved by the Board.  The Company agrees that, unless required by
applicable law, no amendment to the 2001 Stock Incentive Plan will eliminate the
ability of Employee to satisfy income tax withholding obligations by the
surrender of shares to the Company in any manner that would affect the Sign-on
Restricted Unit Award or any shares which are part of such award, and that
unless required by applicable law, the Company will not exercise its discretion
under the 2001 Stock Incentive Plan, or any applicable award agreement, to
eliminate or limit Employee’s ability to satisfy income tax

 

 


--------------------------------------------------------------------------------


withholding obligations by the surrender of shares of Company’s (or its
successor’s) common stock with respect to equity awards granted prior to the
date hereof.

3.4           Vacation.  Employee shall be entitled to five (5) weeks paid
vacation per year in accordance with the Company’s vacation policies.

3.5           Other Benefits.  During the Term, Employee shall be entitled to
participate in all group life, health, medical, dental or disability insurance
or other employee, health and welfare benefits made available generally to other
executives of the Company.  If Employee elects to participate in any of such
plans, Employee’s portion of the premium(s) will be deducted from Employee’s
paycheck.

3.6           Business Expenses.  The Company shall promptly reimburse Employee
for all reasonable and necessary business expenses incurred by Employee in
connection with the business of the Company and the performance of his duties
under this Agreement, subject to Employee providing the Company with reasonable
documentation thereof.

3.7           Board of Directors.  Employee shall be Chairman of the Company and
also a member and chairman of the Company’s Board of Directors.  Employee’s
appointments as Chairman and as a member of the Board will automatically
terminate upon the termination of Employee’s employment with the Company for any
reason.

4.                                      TERMINATION

4.1           Termination for Cause.

(a)     Termination “for cause” is defined as follows:  (1) if Employee is
convicted of, or enters a plea of nolo contendere to, a felony, including any
act of moral turpitude that adversely impacts the Company or any of its
subsidiaries, (2) if Employee commits an act of actual fraud, embezzlement,
theft or similar dishonesty against the Company or any of its subsidiaries that
adversely and materially impacts the Company or any of its subsidiaries, (3) if
Employee commits any willful misconduct or gross negligence resulting in
material harm to the Company or any of its subsidiaries, or (4) if Employee
fails, after receipt of detailed written notice and after receiving a period of
at least thirty (30) days following such notice to cure such failure, to use his
reasonable good faith efforts to follow the reasonable and lawful direction of
the Company’s Board of Directors and to perform his obligations hereunder.

(b)     The Company may terminate this Agreement immediately (except as required
by clause 4.1(a)(4) above) for any of the reasons stated in Section 4.1(a) by
giving written notice to Employee without prejudice to any other remedy to which
the Company may be entitled.  The notice of termination shall specify the
grounds for termination.  If Employee’s

 

 


--------------------------------------------------------------------------------


employment hereunder is terminated “for cause” pursuant to this Section 4.1,
Employee shall be entitled to receive hereunder his accrued but unpaid Base
Salary and vacation pay through the date of termination, and reimbursement for
any expenses as set forth in Section 3.6, through the date of termination, but
shall not be entitled to receive any unpaid portion of the Annual Bonus or any
other amount except for amounts earned under any plan (including criteria for
the Annual Bonus) but not yet paid as of the date of termination.

4.2           Termination Without Cause.  If Employee’s employment is terminated
without “cause” as defined in Section 4.1(a) or he is Involuntarily Terminated,
he will be eligible for the severance benefits set forth in Section 4.3.

4.3           Severance Payments and Other Benefits Upon Termination Without
Cause or Involuntary Termination.  If the Company terminates Employee’s
employment hereunder without cause, or if Employee is Involuntarily Terminated,
the Company (or its successor, as the case may be) shall pay to Employee (i) any
accrued but unpaid Base Salary and vacation through the date of termination and
(ii) reimbursement for any expenses as set forth in Section 3.6, through the
date of termination.  Additionally, subject to Employee entering into and not
revoking a release of claims in favor of the Company and abiding by the
non-competition and non-solicitation provisions set forth in Section 5 below,
the Company (or its successor, as the case may be) shall pay to Employee (x)
Employee’s Annual Bonus, prorated through the date of termination, and (y) a
severance payment in an amount equal to three times the sum of Employee’s Base
Salary and Annual Bonus, payable in one lump sum on the date of termination,
subject to withholding as may be required by law.  For the purposes of Section
4.3(x) and Section 4.3(y) above, Annual Bonus shall mean 100% of Employee’s then
current Base Salary or, in the event of Involuntary Termination, the greater of
100% of Employee’s then current Base Salary, or the Annual Bonus paid to
Employee for the preceding fiscal year.

With respect to Employee’s outstanding options to purchase shares of the
Company’s Common Stock (“Option Awards”), restricted unit awards covering shares
of the Company’s Common Stock (the “Restricted Unit Awards”) and restricted
shares of the Company’s Common Stock (the “Restricted Shares”), if Employee’s
employment is terminated without cause or due to Employee’s death or permanent
disability, or if Employee is Involuntarily Terminated:

(i) Each Option Award will become vested and exercisable with respect to all
non-vested shares;

(ii) Each Restricted Unit Award (including the Sign-On Restricted Unit Award)
will become vested with respect to all non-vested shares; and

(iii) The Company’s repurchase option will lapse with respect to all Restricted
Shares.

 

 


--------------------------------------------------------------------------------


 

If Employee is Involuntarily Terminated, to the extent permitted under Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), all of
Employee’s options to purchase the Company’s Common Stock shall be exercisable
for a one (1) year period following the date of termination.

As used in this Section 4.3, Employee shall be deemed terminated without cause
if Employee resigns following a breach by the Company of its obligations
hereunder; provided, however, in the event of an unintentional breach by the
Company, Employee shall provide the Company with written notice of such breach
and the Company shall have fifteen (15) days following such notice to cure such
breach.  As used in this Section 4.3, Employee shall be deemed “Involuntarily
Terminated” if (i) the Company or any successor to the Company terminates
Employee’s employment without cause in connection with or following a Corporate
Transaction; or (ii) in connection with or following a Corporate Transaction
there is both (A) (a) a decrease in Employee’s title or responsibilities (it
being deemed to be a decrease in title and/or responsibilities if Employee is
not offered and provided the position of Chairman of the Board of Directors and
Chief Executive Officer of the Company or its successor as well as the acquiring
and ultimate parent entity, if any, following a Corporate Transaction), (b) a
decrease in pay and/or benefits from those provided by the Company immediately
prior to the Corporate Transaction, (c) a requirement that Employee re-locate
out of the greater Los Angeles metropolitan area, or (d) a failure by any
successor to Company to confirm in writing that this Agreement remains in full
force and effect and (B) Employee terminates his employment with the Company
within 180 days following a Corporate Transaction.

“Corporate Transaction” shall mean:  (a) a change in ownership or control of the
Company effected through the acquisition, directly or indirectly, by any person
or related group of persons (other than the Company or a person that directly or
indirectly controls, is controlled by, or is under common control with, the
Company), of beneficial ownership (within the meaning of Rule 13d-3 of the 1934
Act) of securities possessing more than fifty percent (50%) of the total
combined voting power of the Company’s outstanding securities; (b) a change in
the composition of the Board over a period of thirty-six (36) consecutive months
or less such that a majority of the Board members ceases, by reason of one or
more contested elections for Board membership, to be comprised of individuals
who either (A) have been Board members continuously since the beginning of such
period or (B) have been elected or nominated for election as Board members
during such period by at least a majority of the Board members described in
clause (A) who were still in office at the time the Board approved such election
or nomination; (c) a merger, consolidation or reorganization approved by the
Company’s stockholders, unless securities representing more than fifty percent
(50%) of the total combined voting power of the voting securities of the
successor corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Company’s outstanding voting securities immediately prior
to such transaction; or (d) any stockholder-approved transfer or other
disposition of all or substantially all of the Company’s assets.

 

 


--------------------------------------------------------------------------------


 

5.                                      NON-COMPETITION; NON-SOLICITATION

5.1           For the eighteen (18) month period following the termination of
Employee’s employment with the Company (but only if Employee has received the
severance payments specified in Section 4.3 above) (the “Restricted Period”),
Employee shall not directly engage in, or manage or direct persons engaged in, a
Competitive Business Activity (as defined below) anywhere in the Restricted
Territory (as defined below); provided, that the Restricted Period shall
terminate if the Company terminates operations or if the Company no longer
engages in any Competitive Business Activity.  The term “Competitive Business
Activity” shall mean the business of  providing consumers with dial-up Internet
access services (free or pay).  The term “Restricted Territory” shall mean each
and every county, city or other political subdivision of the United States in
which the Company is engaged in business or providing its services.  The Company
agrees that providing services to a company or entity that is involved in a
Competitive Business Activity but which services are unrelated to the
Competitive Business Activity shall not be deemed a violation of this
Agreement.  For the purposes of damages to the Company with respect to any
breach of this Section 5, the value of Employee’s obligations to the Company
under this Section 5 equals 37.5% of the cash severance payment in Section
4.3(iv) above.

5.2           During the Restricted Period, Employee shall not directly or
indirectly solicit or recruit for employment, any person or persons who are
employed by Company or any of its subsidiaries or affiliates, or who were so
employed at any time within a period of twelve (12) months immediately prior to
the date Employee’s employment terminated, or otherwise interfere with the
relationship between any such person and the Company; nor will Employee assist
anyone else in recruiting any such employee to work for another company or
business or discuss with any such person his or her leaving the employ of the
Company or engaging in a business activity in competition with the Company.

6.                                      GROSS-UP PAYMENT

If the aggregate of all payments or benefits made or provided to Employee under
this Agreement and under all other plans and programs of the Company (the
“Aggregate Payment”) is determined to constitute a “parachute payment,” as such
term is defined in Section 280G(b)(2) of the Code, the Company shall pay to
Employee, prior to or coincident with the time any excise tax imposed by Section
4999 of the Code (the “Excise Tax”) is payable with respect to such Aggregate
Payment, an additional amount that, after the imposition of all penalties,
income, excise and other federal, state and local taxes thereon, is equal to the
sum of the Excise Tax on the Aggregate Payment and interest and penalties
imposed with respect to the Excise Tax and such additional amount (the “Gross-Up
Payment”).  For example, if the Excise Tax imposed with respect to the Aggregate
Payment equals $1,000,000, and all penalties, income, excise and other federal,
state and local taxes on the Gross-Up Payment equal $2,333,333, the Gross-Up
Payment will be $3,333,333.  The determination of whether the Aggregate Payment
constitutes a parachute payment and, if so, the amount to be paid to Employee
and the time of payment pursuant to this Section 6 shall be made by an
independent auditor (the “Auditor”) selected and

 

 


--------------------------------------------------------------------------------


paid by the Company and reasonably acceptable to Employee.  The Auditor shall be
a nationally recognized United States public accounting firm.  For purposes of
determining the amount of the Gross-Up Payment, Employee shall be deemed to pay
income tax at the highest marginal rates of federal, state and local income
taxation in the calendar year in which the Gross-Up Payment is to be made, net
of the maximum reduction in federal income taxes which could be obtained from
deduction of such state and local taxes.

In the event that the Excise Tax is finally determined to be less than the
amount taken into account hereunder in calculating the Gross-Up Payment,
Employee shall repay to the Company, within five (5) business days following the
time that the amount of such reduction in the Excise Tax is finally determined,
the portion of the Gross-Up Payment attributable to such reduction plus that
portion of the Gross-Up Payment attributable to the Excise Tax and federal,
state and local income and employment taxes imposed on the Gross-Up Payment
being repaid by Employee, to the extent that such repayment results in a
reduction in the Excise Tax and a dollar-for-dollar reduction in Employee’s
taxable income and wages for purposes of federal, state and local income and
employment taxes, plus interest on the amount of such repayment at 120% of the
rate provided in section 1274(b)(2)(B) of the Code.  In the event that the
Excise Tax is determined to exceed the amount taken into account hereunder in
calculating the Gross-Up Payment (including by reason of any payment the
existence or amount of which cannot be determined at the time of the payment of
the Gross-Up Payment), the Company shall make an additional Gross-Up Payment in
respect of such excess (plus any interest, penalties or additions payable by
Employee with respect to such excess) within five (5) business days following
the time that the amount of such excess is finally determined.  Employee and the
Company shall cooperate with each other in connection with any proceeding or
claim relating to the existence or amount of liability for Excise Tax, and all
expenses incurred by Employee in connection therewith shall be paid by the
Company promptly upon notice of demand from Employee.

7.                                      ASSIGNMENT

Neither the Company nor Employee may assign this Agreement or any rights or
obligations hereunder.  This Agreement will be binding upon the Company and its
successors and assigns.  In the event of a Corporate Transaction, the Company
shall cause this Agreement to be assumed by the Company’s successor as well as
any acquiring or ultimate parent entity, if any, following any Corporate
Transaction.

8.                                      MISCELLANEOUS

8.1           This Agreement supersedes any and all other agreements, either
oral or in writing, between the parties hereto with respect to the employment of
Employee by the Company and constitutes the entire agreement between the Company
and Employee with respect to its subject matter.

 

 


--------------------------------------------------------------------------------


 

8.2           This Agreement may not be amended, supplemented, modified or
extended, except by written agreement which expressly refers to this Agreement,
which is signed by of the parties hereto and which is authorized by the
Company’s Board.

8.3           This Agreement is made in and shall be governed by the laws of
California, without giving effect to its conflicts-of-law principles.

8.4           If any provision of this Agreement is held by an arbitrator or a
court of competent jurisdiction to conflict with any federal, state or local
law, or to be otherwise invalid or unenforceable, such provision shall be
construed in a manner so as to maximize its enforceability while giving the
greatest effect as possible to the parties’ intent.  To the extent any provision
cannot be construed to be enforceable, such provision shall be deemed to be
eliminated from this Agreement and of no force or effect and the remainder of
this Agreement shall otherwise remain in full force and effect and be construed
as if such portion had not been included in this Agreement.

8.5           Employee represents and warrants to the Company that there is no
restriction or limitation, by reason of any agreement or otherwise, upon
Employee’s right or ability to enter into this Agreement and fulfill his
obligations under this Agreement.

8.6           All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by first-class mail, postage
prepaid, registered or certified, or delivered either by hand, by messenger or
by overnight courier service, and addressed to the receiving party at the
respective address set forth in the heading of this Agreement, or at such other
address as such party shall have furnished to the other party in accordance with
this Section 8.6 prior to the giving of such notice or other communication.

8.7           It is intended that this Agreement shall comply with the
provisions of section 409A of the Code and the Treasury Regulations relating
thereto so as not to subject Employee to the payment of additional taxes and
interest under section 409A of the Code.  In furtherance of this intent, this
Agreement shall be interpreted, operated, and administered in a manner
consistent with these intentions, and to the extent that any regulations or
other guidance issued under section 409A of the Code would result in Employee
being subject to payment of additional income taxes or interest under section
409A of the Code, Employee and the Company agree to amend this Agreement in
order to avoid the application of such taxes or interest under section 409A of
the Code.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of

 

 


--------------------------------------------------------------------------------


 

the first date written above.

 

UNITED ONLINE, INC.

 

 

 

 

 

 

 

By:

 

/s/ Charles S. Hilliard

 

 

 

 

Charles S. Hilliard
President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

MARK R. GOLDSTON

 

 

 

 

 

 

 

/s/ Mark R. Goldston

 

 

 


--------------------------------------------------------------------------------